Citation Nr: 0616569	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than August 29, 
2002, for the grant of service connection and compensation 
for laryngeal cancer. 

3.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Chicago, Illinois, Regional Office (RO).  Subsequently, a 
June 2003 rating decision granted service connection for PTSD 
and a 30 percent disability rating was assigned, effective 
August 29, 2002.  Thereafter, in a rating action of October 
2003, the RO increased the evaluation for PTSD from 30 
percent to 50 percent, effective June 17, 2003.  In January 
2004, the RO denied the veteran's claim of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  

In September 2005, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C.  The veteran accepted this 
hearing in lieu of an in-person hearing.  A transcript of the 
hearing is of record.  At the hearing, the veteran submitted 
additional VA progress notes.  This evidence was not 
accompanied by a written waiver of review by the RO.  See 38 
C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, in light of the 
favorable decision, the Board finds that the veteran is not 
prejudiced by the Board's initial consideration of the 
evidence.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board observes that the veteran also appealed the January 
2003 rating decision, which granted service connection for 
laryngeal cancer with recurrent tracheal aspiration, status 
post radiation therapy, evaluated as 100 percent, effective 
August 29, 2002, and an evaluation of 10 percent effective 
from January 1, 2003.  Subsequently, in March 2004, the RO 
reduced the evaluation for laryngeal cancer to 30 percent 
effective May 1, 2003.  He also appealed the effective date 
assigned for the grant of service connection for PTSD.  
However, at the videoconference hearing, the veteran withdrew 
the appeal as to those issues.  Thus, they are no longer 
before the Board.  See 38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).  

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will contact the veteran if additional action is required on 
his part.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claims on appeal.  

2.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, difficulty 
sleeping due to recurring nightmares, intrusive 
recollections, mood swings, anger outbursts, hypervigilance, 
obsessional and ritualistic behavior, social isolation, 
difficulty with interpersonal relationships, and Global 
Assessment of Functioning (GAF) scores of 50-55, resulting in 
severe social and occupational impairment with reduced 
reliability and productivity.  

3.  The veteran's PTSD, however, is not productive of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  

4.  At the September 2005 hearing, prior to the promulgation 
of a decision in the appeal, the veteran expressed the desire 
to withdraw his appeal as to the issues of entitlement to an 
effective date earlier than August 29, 2002, for the grant of 
service connection for PTSD, and entitlement to an effective 
date earlier than August 29, 2002, for the grant of service 
connection and compensation for laryngeal cancer.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial rating of 70 percent, but no 
higher, for service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2005).  

2.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claims for entitlement to 
an effective date earlier than August 29, 2002, for the grant 
of service connection for PTSD, and entitlement to an 
effective date earlier than August 29, 2002, for the grant of 
service connection and compensation for laryngeal cancer; 
therefore, the Board does not have jurisdiction to consider 
the merits of these claims.  38 U.S.C.A. §§ 7105(b) (2), (d) 
(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and September 2002 and March 2003 VCAA letters have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the March 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board notes that the March 2003 VCAA letter was given in 
connection with the veteran's underlying initial claim of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claim.  

The Board also notes that the March 2003 VCAA letter notified 
the veteran of the need to submit any pertinent evidence in 
his possession.  In this regard, the veteran was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence that the 
veteran may have and that the requirements of 38 C.F.R. 
§ 3.159(b) (1) have been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
June 2003 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The March 2003 letter together with the statement of the case 
provided VCAA implementing regulations and notice of what 
evidence was necessary for the veteran to substantiate his 
claim for a higher rating for PTSD.  Accordingly, the 
requirements of the Court in Dingess/Hartman have been 
satisfied with respect to the element of substantiating the 
degree of disability.  The veteran was advised to submit any 
relevant evidence and has been afforded a VA examination.  In 
light of the above, the veteran is not prejudiced by the 
Board proceeding to a decision at this time with respect to 
the evaluation assigned for his PTSD.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c) (4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

II.  Factual background.

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received in August 2002.  A social and industrial 
survey was conducted in October 2002.  At that time, the 
veteran indicates that he fired cannon in the army airborne 
infantry.  The veteran reported losing several close friends 
in Vietnam; he indicated that he had difficulty sleeping as a 
result of watching war movies.  Following a mental status 
examination, it was noted that the veteran's work and social 
history and behavior patterns seemed to fit the 
characteristics of Adult Attention Deficit/Hyperactivity 
disorder.  The social worker stated that the veteran had a 
long history of being unable to maintain longevity in his 
employment.  She stated that there was little reason to 
believe that he would be able to do so in the future.  It was 
the social worker's opinion that the veteran's inability to 
maintain gainful employment was due to ADHD.  

Of record is a VA progress note, dated December 4, 2002, 
which reflects a diagnosis of PTSD, chronic, delayed type, 
moderate in intensity.  A global assessment of functioning 
(GAF) score of 55 was assigned.  Also of record is a medical 
statement from a VA psychologist, dated in December 2002, 
indicating that the veteran was evaluated at the Hines VA 
medical center and he was diagnosed with PTSD, chronic, 
delayed type.  The psychologist also noted that the veteran's 
current GAF score was 50, which reflects severe impact of 
psychiatric symptoms on his social and occupational 
functioning.  The psychologist further noted that the veteran 
was also diagnosed with a current psychiatric co-morbid 
disorder, diagnosed as ADHD, chronic, severe.  

The veteran was afforded a VA compensation examination in 
January 2003.  The veteran complained of depression, feeling 
of hopelessness, anger, verbal abusiveness, suspiciousness of 
others, some memory and concentration impairment, mood 
swings, flashbacks and nightmares of combat, and recurrent 
memories of combat.  The veteran also reported being easily 
startled, feeling easily detached from others, obsessive 
behavior such as hoarding, and avoidance of public places.  
The veteran reported having traumatic memories of being 
constantly under mortar attack and rocket attacks.  

On mental status examination, thought process was logical and 
sequential.  Judgment and insight were fair.  There was no 
psychotic thought disorganization.  There were no delusions 
or hallucinations.  Eye contact was good.  No suicidal or 
homicidal ideations were noted.  Personal hygiene was good.  
The veteran was fully oriented.  Memory was grossly intact.  
There was some obsessive and ritualistic behavior, which is 
shown by hoarding.  The rate and flow of speech was within 
normal limits and was relevant and logical.  Panic attacks 
were not noted.  Mood was mildly dysphoric and affect was 
anxious.  Impulse control was satisfactory.  There was no 
sleep impairment.  The examiner stated that the veteran met 
the DSM-IV criteria for PTSD; he was assigned a GAF score of 
55.  It was noted that although it appeared that PTSD 
symptoms affects the veteran's on-the-job performance, he 
continued to be employable.  

Of record is an undated statement from the veteran's spouse, 
indicating that they had been married for 32 years.  The 
veteran's spouse indicated that he had a bad problem with 
anger; she noted that he was easily angered.  He once punched 
the refrigerator so hard that he put a dent in it.  The 
veteran's wife related that he has become so angry that he 
frightened her.  

Of record is the report of a social and industrial survey, 
conducted in September 2003.  It was noted that the veteran 
was casually and cleanly dressed.  The veteran indicated that 
he currently worked a night shift; he worked 2 to 3 nights a 
week.  He noted that while his working hours interfered with 
his sleep, it's quiet and he had minimal interaction with 
people.  It was determined that the veteran had a long 
history of lacking the ability to maintain gainful 
employment; his inability to stay focused and tangential 
ramblings were apparent during the interview.  The social 
worker observed that the veteran's behavior was somewhat 
intrusive with inability to fully respect personal 
boundaries.  The social worker opined that the veteran's 
adult ADHD has been the primary cause of problems in the 
veteran's life causing extreme industrial impairment and 
problems adjusting socially; other factors included chronic 
PTSD.  

Received in March 2004 were VA progress notes, dated from May 
2002 to September 2003, reflecting treatment for several 
disabilities.  

At his personal hearing in September 2005, the veteran's 
representative maintained that his doctors have noted that 
the veteran's PTSD is severely disabling; he noted that the 
symptoms of PTSD have interfered with the veteran's ability 
to maintain employment.  It was noted that the veteran's 
employer indicated that its clients had asked them not to use 
the veteran because the staff felt uncomfortable working with 
him.  

Submitted at the hearing were VA progress notes, dated from 
August 2005 to September 2005, which show that the veteran 
received clinical attention for increased symptoms of PTSD.  
During a clinical visit in August 2005, the veteran reported 
experiencing intrusive distressing recollections.  He 
reported markedly diminished interest in significant 
activities, feelings of detachment from others, and 
restricted range of affect.  The veteran also complained of 
difficulty falling and staying asleep, difficulty 
concentrating, hypervigilance, and exaggerated startled 
response.  It was noted that the veteran worked full time as 
a nurse in a rehabilitation facility.  Following a mental 
status examination, the assessment was PTSD, and a GAF score 
of 50 was assigned.  The examiner noted that the veteran was 
severely combat traumatized and marginally functional in 
"normal" life.  The veteran was next seen in September 
2005, at which time the psychologist noted that his clinical 
impression was one of intense and severe PTSD symptomatology 
as the main framework of the veteran's daily experience.  The 
doctor noted that the PTSD symptoms were directly related to 
traumatic stressors experienced while engaged in Vietnam.  
The psychologist stated that the veteran has persisted in his 
attempts to secure and hold employment, but it was obvious 
that his symptomatology had interfered completely with his 
jobs; he noted that the veteran had recently lost a nursing 
job that he had for less than 3 months for reasons 
substantially related to his difficulties with PTSD.  

III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Given the depth and persistence of his nightmares involving 
Vietnam, intrusive recollections, difficulty sleeping, anger 
outbursts, mood swings, irritability, hypervigilance, 
depression, and social isolation, the veteran is entitled to 
a higher 70 percent rating for his PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  He manifestly has deficiencies 
in most areas, specifically family relations.  The evidence 
of avoidance of social interaction is probative of difficulty 
adapting to stressful situations.  During the September 2005 
clinical visit, it was noted that the veteran experienced 
disrupted relationships with family, friends, and employers; 
the examiner noted that the PTSD symptoms had interfered with 
the veteran's ability to secure and retain employment.  The 
examiner stated that the veteran had intense and severe PTSD 
symptomatology which was the main framework of his daily 
experience.  An August 2005 progress note indicated that the 
veteran had problems with outbursts of anger, he was assigned 
a GAF score of 50.  The GAF assessment of 50 is evidence of 
serious impairment in social or occupational functioning 
consistent with the other evidence.  Ultimately, he 
demonstrates inability to establish and maintain effective 
relationships of the type and degree that warrants a 70 
percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
and he reported obsessive behavior such as hoarding, the 
mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or give 
the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  There is no documented instance of his danger to 
himself or others, let alone persistence of such danger.  
There is no report of any episodes of inability to perform 
activities of daily living.  Although the examiner noted that 
the veteran's PTSD symptomatology had interfered with his 
job, he had recently been employed as a nurse.  There is no 
clinical evidence of actual disorientation to time and place.  
There is no documentation of loss of memory of the names of 
close relatives, his occupation, or of his own name.  Taking 
the evidence all together, the preponderance of it is against 
a rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).   



IV.  Earlier Effective Date for the grant of S/C for PTSD, 
and grant of service connection and compensation for 
laryngeal cancer.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2005).  

By a rating action in January 2003, the RO granted service 
connection for laryngeal cancer with recurrent tracheal 
aspiration, status post radiation therapy, evaluated as 100 
percent, effective August 29, 2002, and an evaluation of 10 
percent effective from January 1, 2003.  In a rating action, 
dated in June 2003, the RO granted service connection for 
PTSD, effective August 29, 2002.  Subsequently, in March 
2004, the RO reduced the evaluation for laryngeal cancer to 
30 percent effective May 1, 2003.  The veteran perfected an 
appeal of those issues by filing substantive appeals (VA 
Forms 9) in May 2004 and March 2005.  However, at his 
videoconference hearing on September 21, 2005, the veteran 
expressed the desire to withdraw the appeal on the claims of 
entitlement to an effective date earlier than August 29, 
2002, for the grant of service connection for PTSD, and 
entitlement to an effective date earlier than August 29, 
2002, for the grant of service connection and compensation 
for laryngeal cancer.  

As the veteran withdrew his appeal as to the issues of 
entitlement to an effective date earlier than August 29, 
2002, for the grant of service connection for PTSD, and 
entitlement to an effective date earlier than August 29, 
2002, for the grant of service connection and compensation 
for laryngeal cancer, there remain no allegations of errors 
of fact or law for appellate consideration on these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these claims and the appeal as to these 
claims is dismissed.  


ORDER

Entitlement to an evaluation of 70 percent, but no greater, 
for PTSD is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.  

The appeal for entitlement to an effective date earlier than 
August 29, 2002 for the grant of service connection for PTSD 
is dismissed.  

The appeal for entitlement to an effective date earlier than 
August 29, 2002 for the grant of service connection and 
compensation for laryngeal cancer is dismissed.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran is service connected for post-traumatic stress 
disorder (PTSD), evaluated as 70 percent; laryngeal cancer 
with recurrent tracheal aspiration, status post radiation 
therapy, evaluated as 30 percent; tinnitus, evaluated as 10 
percent; and bilateral hearing loss, evaluated as 0 percent 
disabling.  He contends that he is unemployable due to his 
service-connected disabilities.  

Entitlement to TDIU requires a showing that the veteran is, 
in the judgment of VA, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  38 C.F.R. § 4.16 (2005).  
Accordingly, a determination of unemployability must be based 
solely on the basis of service-connected disabilities without 
considering non-service-connected disabilities.  

The Board finds there are conflicting opinions in the record 
regarding the impact of the veteran's service-connected 
disabilities on his employment.  On the one hand, the veteran 
contends that he cannot work because of his disabilities.  

In this regard, the Board notes that in the October 2002 
report by a VA social worker, it was noted that the veteran 
had a long history of being unable to maintain longevity in 
his employment, and there was little reason to believe that 
he will be able to do so in the future.  The social worker 
stated that it was her opinion that the veteran's inability 
to maintain gainful employment was due to ADHD.  On the 
contrary, following a VA examination in January 2003, the 
veteran was diagnosed with PTSD and assigned a GAF score of 
55.  The examiner also stated that although it appeared that 
PTSD symptoms do affect the veteran's on-the-job performance, 
it appeared that he continued to be employable.  

On the other hand, in a September 2005 VA progress note, a VA 
psychologist stated that it was his clinical impression that 
the veteran's PTSD was severely disabling.  He noted that the 
veteran had persisted in his attempts to secure and hold 
employment, but it was obvious that his symptomatology had 
interfered completely with his jobs.  The VA examiner further 
noted that the veteran had recently lost a nursing job that 
he had for less than 3 months for reasons substantially 
related to his difficulties with PTSD.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  Arrange for a VA psychiatric 
examination to determine the nature and 
extent of the veteran's service connected 
PTSD, and, to the extent possible, 
differentiate between psychiatric 
symptomatology due to the service-
connected PTSD and the nonservice-
connected ADHD.  If it is impossible to 
so differentiate, this should be so 
stated.  The examiner should also offer 
an opinion as to the impact of the 
veteran's PTSD on his employability 
including, whether it is at least as 
likely as not that the veteran's PTSD 
renders him unable to obtain or retain 
substantially gainful employment.  In 
rendering this assessment, the examiner 
should address various opinions of record 
(to include the October 2002 social 
worker report, the January 2003 VA 
examination, and the September 2005 VA 
progress note).  The claims file should 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The rationale for any 
opinion expressed must be provided.  

2.  Then, in light of all of the evidence 
received, readjudicate the issue of 
entitlement to a total compensation 
rating based on individual 
unemployability.  If the determination is 
adverse to the veteran, issue a 
Supplemental Statement of the Case, which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decision reached.  The veteran 
and his representative should be provided 
an appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


